McCarthy, J.
The point made by the plaintiffs is extremely technical. It might have some weight if it appeared that the envelope containing the answer had been deposited in the mail-box near midnight, after the last regular tour from the branch office for the collection .of the matter contained in the mail-boxes in thet district.
In the city of New York a deposit of matter in such mail-box prior to this is a compliance with the law. It appears here that the envelope was deposited in the mail-box at 7:30 p. m., on February 27, 1896, and, we must, therefore, assume that this envelope and its contents was collected and taken to the branch post-office in that district before 12 p. m., and this is particularly so in this case, since the defendant’s attorney swears, and it is not denied, that when he called the next day on the plaintiff’s attorney, .in regard to the judgment herein being taken by default, the plaintiff’s attorney admitted that he had received the answer with the envelope that day, and that the post-mark on the envelope showed that it had been mailed on the 27th day of February, 1896. This was sufficient.
Order affirmed, with costs.
Fitzsimons, J., concurs.
Order affirmed, with costs.